Mr. Justice Kavauagh delivered the opinion of the court. George A. Kinney entered into a written contract with the Calumet Publishing Company to work for them by the year “as superintendent of its mechanical department,” and among other considerations for this labor the company was to pay him “a salary of $1,300 per annum, payable weekly.” The plaintiff went to work under the contract, and at the end of the first year the contract was renewed for a second year. At the end of the second year the contract was renewed again for another year, but then after a month, without any justifiable cause so far as the record discloses, appellee was discharged. The judgment is for loss of wages occasioned by that discharge. The objection to the judgment seems to be that during the second year some of the work of the appellee was changed by mutual agreement. How that could invalidate the entire contract, or at least the contract for the third year, has not been pointed out. It appears that a valid contract for services for the third year was entered into, and the parties entered upon its performance, and continued' the performance of the contract for one month. That the duties of Kinney had been changed the year before in no way affected his right to wages for the third year, and as we must assume that the hiring was by the year, and no justifiable cause being shown for its termination, the plaintiff was entitled to recover. The proof as to the amount of damages sustained by him was not controverted, and the judgment will, therefore, be affirmed. Judgment affirmed.